Citation Nr: 0630641	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen the claim of entitlement to service connection for 
a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1959 to April 
1963, from July 1963 to August 1967, and from September 1968 
to January 1969.

The issue of entitlement to service connection for a cervical 
spine disorder was previously before the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) in 
July 2002, at which time entitlement to service connection 
was denied.  The veteran did not appeal that decision.

In August 2004, the San Diego RO reopened the veteran's claim 
for service connection for a cervical spine disorder and 
denied the claim on the merits.  The case was subsequently 
transferred to the jurisdiction of the Reno, Nevada, RO.  In 
July 2005, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.

As noted above, the RO reopened the veteran's claim of 
service connection, which it had previously denied in July 
2002, and proceeded to adjudicate the claim on the merits.  
Notwithstanding the RO's determination to reopen the claim, 
the Board must make an independent assessment as to whether 
new and material evidence sufficient to reopen the veteran's 
claims has been received under 38 U.S.C.A. § 5108.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
on appeal is phrased accordingly.

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
cervical spine disorder in July 2002.

2.  Evidence submitted since the July 2002 decision includes 
evidence that is not cumulative or redundant of evidence 
previously considered and which, by itself or when considered 
with previous evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the RO in July 2002 denied 
entitlement to service connection for a cervical spine 
disorder is new and material, and the claim for service 
connection for a cervical spine disorder is thus reopened.  
38 U.S.C.A. §§ 5103A, 5103(a), 5107, 5108, 7105 (West 2002 & 
2005); 38 C.F.R. §§ 3.156(a), 3.159, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

In a May 2004 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claim for service 
connection under the VCAA, and the effect of this duty upon 
his claims.  He was informed of the evidence that was needed 
to substantiate his claim for service connection.  He was 
also told what information and evidence VA would obtain in 
his behalf and what evidence and information he could submit.  
He was also told to submit any evidence relevant to his 
claim.  While it does not appear that this notice complies 
with the holding of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(pertaining to adequate notice in new-and-material-evidence 
cases), the Board finds that, since the claim is being 
reopened and remanded for additional development, there is no 
prejudice to the veteran in proceeding with the present 
decision without first remanding for a Kent-compliant notice.

II.  Applicable laws and regulations

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a) (2005) was revised effective August 29, 2001.  For 
claims filed after that date, as in the present case, the 
applicable regulation states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

At the time that this case was considered by the RO in July 
2002, the record included the veteran's service medical 
records.  These did not show any complaints of or treatment 
for a cervical spine injury.  However, there was a report 
that the veteran had fallen from a truck in March 1964, at 
which time he experienced a brief period of unconsciousness 
and was treated for scalp lacerations.  

Correspondence dated in May 1978 from the Mayo Clinic noted 
that the veteran had been seen since 1972 for complaints of 
back trouble.  He had a history of multiple surgical 
interventions in the cervical and lumbar areas.  Numerous VA 
and private treatment records indicated that he had first 
undergone surgical intervention for cervical spine disc 
disease in 1974.  

Evidence received since the denial of service connection in 
July 2002 included numerous VA and private treatment records 
which reflect the veteran's continuing treatment for a 
cervical spine disorder, to include degenerative disc disease 
and degenerative joint disease.  In January 2004, he 
submitted a statement from his private neurologist.  It was 
again noted that the veteran had undergone multiple cervical 
spine procedures over the years.  He stated that he had 
reviewed a March 1964 accident report which showed that the 
veteran had fallen from a truck.  The veteran expressed his 
belief that this injury had resulted in his cervical spine 
complaints.  The physician stated that 

I told [the veteran] that there is, of course, no 
way to tell for certain whether this event has 
anything to do with his neck, but it is certainly 
within the realm of possibilities.  He could have 
suffered a herniated disc, which could have 
initiated the whole process.  Technology at that 
time was not advanced enough to easily determine 
whether, in fact, it was a disc herniation or not. 
(This was prior to the advent of CT or MRI 
scanning).

The veteran then testified before the undersigned at a 
videoconference hearing in July 2005.  He stated that he had 
been involved in a training exercise when he had fallen from 
the truck.  He said that he had landed on the back of his 
head; while he recalled X-rays being taken of his head, he 
did not recall any being taken of the neck.  He commented 
that he had had pain during the remainder of his service, but 
that he had not wanted to complain, and it usually resolved 
after a couple of days.  Even at his separation, he made no 
reference to his neck pain; he said he did not to want to be 
labeled as a complainer.

After a careful review of the evidence of record, the Bord 
finds that the veteran has presented new and material 
evidence to reopen his claim for service connection.  It is 
found that the evidence submitted since the July 2002 denial 
included an opinion from the veteran's private physician that 
referred to the question of the etiology of his claimed 
condition.  This evidence was clearly not of record at the 
time of the previous denial, and relates to an unestablished 
fact necessary to substantiate his claim.  Therefore, it is 
found that additional evidence submitted by the veteran is 
new and material and reopens the claim for service 
connection.

The Board must caution that, while there is new and material 
evidence to reopen the claim, "[t]his does not mean that the 
claim will always be allowed, just that the case will be 
reopened and the new evidence considered in the context of 
all other evidence for a new determination of the issues." 
Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for a cervical spine 
disorder, the claim is reopened.

REMAND

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).   

After reviewing the evidence of record, the Board notes that 
the veteran did apparently experience some type of injury to 
the head and neck area in service.  He currently suffers from 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the cervical spine, with the first surgical 
intervention occurring some 5 years after his separation from 
service.  The question in this case revolves around whether 
there is a "nexus" or causal connection between the injury 
experienced in service and the post-service development of 
DDD and DJD.  The veteran did submit a statement from his 
private physician which suggests that such a causal 
relationship is possible.  However, the Board finds that a VA 
examination which fully considers the entire claims folder 
and which offers a complete rationale for any opinions 
expressed would be helpful in this case.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the case of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of the type of information 
and evidence that was needed to substantiate his claim for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned of service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Arrange for orthopedic and 
neurological examination of the veteran's 
cervical spine.  The examiner(s) must 
review the claims folder, including the 
service medical records, in conjunction 
with such examination, and it must be 
indicated in any examination report that 
the claims folder was so reviewed. 

a.  The examiner(s) should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that any 
diagnosed cervical spine DDD and/or DJD 
is related to any injury sustained in 
service in May 1964, or whether such a 
relationship is unlikely (i.e., less 
than a 50-50 probability).

b.  All indicated special studies 
deemed necessary to provide the 
requested opinion must be conducted.  
The examiner(s) should provide a 
complete rationale for any opinions 
expressed.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of the diagnosis or 
causation as it is to find against it.

3.   Once the above-requested development 
has been completed, the veteran's claim 
for service connection for a cervical 
spine disorder should be readjudicated.  
If the decision remains adverse to the 
veteran, he and his representative shoud 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


